DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/20201 has been entered.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “Ar1” which appears to be a typographic error of Ar1 as recited in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitations “with the proviso that R1 is not an indolocarbazolyl group” which renders the scope of the claim confusing given that claim 1, from which claim 8 depends, does not include an indolocarbazolyl group as one of the options for R1. Accordingly, it is unclear why claim 8 is excluding a group that is not recited as an option for R1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 8-9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0018717, hereafter Kim ‘717) in view of Mizuki et al (US 2008/0124572).

Regarding claim 1, Kim ‘717 discloses the following organic light emitting device (Figure 1):

    PNG
    media_image1.png
    396
    533
    media_image1.png
    Greyscale
,
where the anode (102) corresponds to the recited first electrode and the cathode (108) corresponds to the second electrode. The light emitting layer (105), i.e. an organic layer, is disposed between the anode (102) and cathode (108), where the cathode (108) faces the anode (102) as recited in the present claims.
	The light emitting layer includes a phosphorescent luminescent material and a host material ([0011] and [0045]). The host material has the following formula ([0025] and Page 3 – A-7):

    PNG
    media_image2.png
    256
    297
    media_image2.png
    Greyscale
.
This compound corresponds to recited second compound given by Formula 2 of the claims, i.e.

    PNG
    media_image3.png
    56
    202
    media_image3.png
    Greyscale
,
where c1 is three (3), a1 is zero (0) and b1 is one (1). Ar1 is a pyrimidine ring and the groups R1 independently are phenyl, and an indenocarbazolyl group.
Kim ‘717 teaches all the claim limitations as set forth above, however, the reference does not disclose that the emitter layer comprises a compound (recited first compound) given by recited Formula 1A.
Mizuki et al discloses an organic electroluminescent device comprising an anode, a cathode, and an organic light emitting layer disposed between the anode and cathode (Abstract, [0074]). The light emitting layer comprises the following arylamine compound (Page 8 – H5), corresponding to recited Formula 1A:

    PNG
    media_image4.png
    476
    654
    media_image4.png
    Greyscale
.
In the above compound the recited groups L11, L12, and L13 are phenylene. The recited integers a11, a12, a13, b11, b12, and b13 are one (1). The recited group R11 is carbazolyl group substituted with a phenyl group. The recited groups R12 and R13 are phenyl. From the above, it is clear the compound disclosed by the reference (claimed first compound) does not comprise a biscarbazole group as recited in the present claims. 
Regarding the limitations drawn to the emission layer comprising the second compound as a host, it is noted that Miyazaki discloses that the device comprises one or more organic thin film layers including at least one light emitting layer between the anode and cathode, wherein at least of the organic thin film layer contains the disclosed compound (Abstract). Thus, if the organic thin film layer is a single layer, the thin film layer is the light emitting layer. Given that the reference discloses that the light emitting layer comprises a phosphorescent dopant, it is clear that the compound discussed above necessarily functions as a host compound in the emitter layer ([0006] and [0109]).
The reference discloses that the arylamine compound results in enhanced efficiency of light emission in electroluminescent devices ([0001]).
Given that both Kim ‘717 and Mizuki et al are drawn to OLEDs containing emitter layers and carbazole host compounds, and, given that Kim ‘717 does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the host compound as taught by Mizuki et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the emitter layer in the device disclosed by Kim ‘717 with a reasonable expectation of success.
	Finally, given that Kim ‘717 only requires a first compound as a host and Mizuki et al discloses a second compound as a host, it is clear that the combined disclosures of Kim ‘717 and Mizuki et al disclose an emitter layer comprises a host consisting of a first compound and a second compound.

Regarding claim 3, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses a compound given by recited Formula (2) where Ar1 is a pyrimidine ring.

Regarding claim 5, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, the recited groups L11, L12, and L13 in the compound disclosed by Mizuki et al are phenylene, i.e. recited Formula 3-1, where the recited group Z1 is H. It is noted that Formula 2 recited in the claims does not require the group L1, and therefore, Kim ‘717 discloses the compound of the present claims.

Regarding claim 8, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses the compound:

    PNG
    media_image2.png
    256
    297
    media_image2.png
    Greyscale
.
In this compound, the recited group R1 corresponds to recited Formulas 5-1 and 6-24, respectively, i.e.

    PNG
    media_image5.png
    89
    119
    media_image5.png
    Greyscale
and 
    PNG
    media_image6.png
    136
    278
    media_image6.png
    Greyscale
,
where Z31, Z32, and Z33 are H. Y31 is C(Z34)(Z35), where Z34 and Z35 are C1 alkyl groups.
In Mizuki et al, the recited groups R12 and R13 are phenyl, i.e. recited Formula 5-1, where the recited group Z31 is H.  The recited group R11 is given by recited Formula 5-13, i.e.

    PNG
    media_image7.png
    104
    233
    media_image7.png
    Greyscale
,
where the group Y31 is N(Z36); the group Z36 is phenyl, and the recited groups Z31 and Z32 are H.

Regarding claim 9, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses the compound:

    PNG
    media_image2.png
    256
    297
    media_image2.png
    Greyscale
.
In this compound, the recited group R1 corresponds to recited Formulas 9-1 and 10-22, respectively, i.e.

    PNG
    media_image8.png
    80
    99
    media_image8.png
    Greyscale
and 
    PNG
    media_image9.png
    154
    263
    media_image9.png
    Greyscale
 .
In the compound disclosed by Mizuki et al the recited groups R12 and R13 are phenyl, i.e. recited Formula 9-1. The recited group R11 is given by recited Formula 9-91, i.e.

    PNG
    media_image10.png
    135
    179
    media_image10.png
    Greyscale
.

Regarding claim 11, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses the compound:

    PNG
    media_image2.png
    256
    297
    media_image2.png
    Greyscale
,

which does not correspond to recited Compound (2-7) of the claims, i.e.

    PNG
    media_image11.png
    171
    181
    media_image11.png
    Greyscale

However, the compound disclosed by Kim ‘717 is but one embodiment and the reference discloses other heteroaryl groups that are condensed with the indene groups such as triazine ([0008] and Compounds A-6, B-6, and C-6). Accordingly, the disclosure of the reference encompasses the heteroaryl ttriazine and therefore Compound (2-7)  of the present claims.
In Mizuki et al, the compound:

    PNG
    media_image4.png
    476
    654
    media_image4.png
    Greyscale
,
corresponds to recited Compounds (1-1) and (1-2).

Regarding claim 12, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. Additionally, Kim ‘717 discloses that phosphorescent dopant Ir(ppy)3 ([0113]-[0116]), i.e.

    PNG
    media_image12.png
    221
    236
    media_image12.png
    Greyscale
.
This compound is encompassed by recited Formula 401, i.e. M(L401)3, where ligand L401 given by Formula 402, i.e.

    PNG
    media_image13.png
    508
    301
    media_image13.png
    Greyscale

where the group is A401 is benzene, i.e. a C6 carbocyclic group, where X401 and X403 are C; A402 is a C5 heterocyclic group, where X404 is C and X402 is N, X405 is a single bond; the groups R401 and R402 are H.

Regarding claim 13, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. Additionally, Kim ‘717 discloses that phosphorescent dopant Ir(ppy)3 ([0113]-[0116]), i.e.


    PNG
    media_image12.png
    221
    236
    media_image12.png
    Greyscale
,
which corresponds to compound PD13 of the claims.

Regarding claim 14, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. Given that Kim ‘717 discloses that phosphorescent dopant comprises 5 wt. % of the light emitting layer and given that the reference discloses that the light emitting layer comprises a host and a dopant ([0113]-[0116]), it is clear that the sum weight of the first compound disclosed by Mizuki et al and second compound disclosed by Kim ‘717 is greater than the amount of the phosphorescent dopant as recited in the present claims.

Regarding claim 15, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses the following organic light emitting device:

    PNG
    media_image1.png
    396
    533
    media_image1.png
    Greyscale
.
From the above, the hole transport layer (l04) and hole injection layer (103) correspond to the recited hole transport region, found between the anode (102 – recited first electrode) and the light emission layer (105). The electron injection layer (107) and electron transport layer (106) correspond to the recited electron transport region, found between the cathode (108 – recited second electrode) and the light emission layer (105).

Regarding claim 16, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. As discussed above, Kim ‘717 discloses that the hole transport region includes a hole transport layer and a hole injection layer. The electron transport region include an electron transport layer and an electron injection layer.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘717 (US 2012/0018717, hereafter Kim ‘717) and Mizuki et al (US 2008/0124572) as applied to claims 1, 3, 5, 8-9, and 11-16 above, and in view of  Kim ‘717 (US 2007/0052351, hereafter Kim ‘351).

The discussion with respect to Kim ‘717 and Mizuki et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 17, the combined disclosures Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. While Kim ‘717 discloses that the organic light emitting device comprises an electron injection layer, the reference does not disclose that the electron injection layer includes the metals as recited in the present claims.
Kim ‘351 discloses an organic light emitting device comprising an electron injection layer made of lithium fluoride or lithium quinolate or an alkali metal or alkali earth metal such as Li, Ca, or Mg is used to improve the electron-injection efficiency (Abstract and [0039]).
Given that both Kim ‘717 and Kim ‘351 are drawn to organic light emitting devices containing electron injection layer, and given that Kim ‘717 does not explicitly prohibit other ingredients, in light of the particular advantages provided by the use and control of the compounds in the electron injection layer as taught by Kim ‘351, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the electron injection layer of the organic light emitting device disclosed by Kim ‘717 with a reasonable expectation of success.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘717 (US 2012/0018717) and Mizuki et al (US 2008/0124572) as applied to claims 1, 3, 5, 8-9, and 11-16above, and in view of Cho et al (US 2015/0207079).

The discussion with respect to Kim and Mizuki et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claims 18-19, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. However, Kim ‘717 does not disclose that the hole transport layer comprises a p-dopant where the LUMO of the dopant is -3.5 eV or less as recited in the present claims.
Cho et al discloses an organic light emitting device comprising an anode (Figure – layer 110, and a cathode (Figure – layer 190 ([0040] and [0271]). From the figure in the reference it is clear that the second electrode faces the first electrode. The figure further discloses layer 150, an organic layer, i.e. an emitter layer ([0037]-[0038] and [0118]-[0119]). The emitter layer comprises a phosphorescent compound and a host compound (Page 34 – 161A and [0210]). The organic layer 150 comprises a hole transport region between the first electrode and the light emitter layer ([0042]). The device further comprises an electron transport region between the light emitting layer and the second electrode ([0043]). The hole transport region comprises a charge generating material, i.e. a p-dopant ([0113]-[0114]). The reference discloses the p-dopant as the compound ([0114] – Compound HT-D1):

    PNG
    media_image14.png
    310
    295
    media_image14.png
    Greyscale
.
The reference does not disclose the LUMO of this compound is 3.5 eV or less. However, it is noted that the reference discloses the identical compound disclosed on Page 71 of the instant Specification, i.e. compound HAT-CN, as having a LUMO of 3.5 eV or less. Accordingly, it is the Examiner’s position that the compound disclosed by the reference necessarily has a LUMO or less than 3.5 eV. The reference discloses that this compound is a charge generating material which improves conductivity in the device.
Given that both Kim ‘717 and Cho et al are drawn to organic light emitting devices comprising hole transport layers and given that Kim ‘717 does not prohibit additional ingredients in the hole transport layer, in light of the particular advantages provided by the use and control of the p-dopant as taught by Cho et al, it would therefore have been obvious to one of ordinary skill in the art to include such p-dopants in the hole transporting layer disclosed by Kim ‘717 with a reasonable expectation of success.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2012/0018717, hereafter Kim ‘717) and Mizuki et al (US 2008/0124572) as applied to claims 1, 3, 5, 8-9, and 11-16 above, and in view of  Spindler et al (US 2008/0268282).

The discussion with respect to Kim ‘717 and Mizuki et al as set forth in Paragraph 10 above is incorporated here by reference.

Regarding claim 20, the combined disclosures of Kim ‘717 and Mizuki et al teach all the claim limitations as set forth above. However, Kim ‘717 does not disclose that the organic light emitting device comprises second or third light emitting layers as recited in the present claims.
Spindler et al discloses that in order to achieve white light emission from an OLED, it is usually required that more than one type of molecule has to be excited, because each type of molecule typically emits light with a relatively narrow spectrum under normal conditions ([0005]). A white OLED having two or more light-emitting layers can have better color as well as better luminance efficiency than a device with one light, and the dopant concentration variability tolerance is higher ([0005]).  Furthermore, white OLEDs having two light-emitting layers are typically more stable than OLEDs having a single light-emitting layer ([0005]).
In light of the teaching in Spindler, it would have been obvious to one of ordinary skill in the art desiring to obtain an organic light emitting device to utilize two (2) or three (3) emission layers each emitting light at a different spectrum in order to obtain a while light emitting organic light emitting device with a reasonable expectation of success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2015/0001511, hereafter Kim ‘511) in view of Ryu et al (US 2015/0280136).

Regarding claim 21, Kim ‘511 discloses an organic light emitting device comprising a first electrode, a second electrode, and an organic layer comprising an emission layer between the first and second electrodes (Abstract). The emission layer comprises a first compound as a host and a second compound as a phosphorescent dopant (Abstract and [0042]). The first or host compound has the following structure ([0013] – 1-12):

    PNG
    media_image15.png
    276
    256
    media_image15.png
    Greyscale
,
corresponding to recited Compound 2-4.
Kim ‘511 teaches all the claim limitations as set forth above. However, the reference does not disclose that the emitter layer comprises compound 1-4 (recited first compound) as recited in the present claims.
Ryu et al discloses an organic electroluminescent device comprising an anode, a cathode, and an organic light emitting layer disposed between the anode and cathode (Abstract). The light emitting layer comprises the following host compound (Page 90 K-77 and [0172]):

    PNG
    media_image16.png
    320
    360
    media_image16.png
    Greyscale
.
This compound does not correspond to compound 1-4 of the present claims, i.e.

    PNG
    media_image17.png
    259
    242
    media_image17.png
    Greyscale
.
However, Compound K-77 of the reference is but one embodiment and attention is directed to the compound obtained by Chemical Formula 1 in combination with Chemical Formula (3) and Chemical Formula 4, which encompasses Compound K-77, i.e.

    PNG
    media_image18.png
    152
    264
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    167
    181
    media_image19.png
    Greyscale
, and 
    PNG
    media_image20.png
    204
    240
    media_image20.png
    Greyscale
.
where Y in Chemical Formula (3) is O or S. Thus, it is clear that the disclosure of the reference encompasses an embodiment where -O- in Compound K-77 can be -S-.
The reference discloses  that compound improves the life-span characteristic, efficiency characteristic, electrochemical stability, and thermal stability of an organic photoelectric device and decrease the driving voltage ([0173]).
Given that both Kim ‘511 and Ryu et al are drawn to OLEDs containing emitter layers and carbazole host compounds, and given that Kim ‘511 does not explicitly prohibit other ingredients in the light emitting layer, in light of the particular advantages provided by the use and control of the host compound as taught by Ryu et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the emitter layer in the device disclosed by Kim ‘511 with a reasonable expectation of success.
	Finally, given that Kim ‘511 only requires a first compound as a host and Ryu et al discloses a second compound as a host, it is clear that the combined disclosures of Kim ‘511 and Ryu et al disclose an emitter layer comprises a host consisting of a first compound and a second compound.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but are moot in light of the new grounds of rejection set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767